ORDER
Pursuant to N.C.G.S. § 15A-1418, Defendant’s Motion for Appropriate Relief, filed in this Court on 31 January 2002 is allowed for the limited purpose of entering the following order:
Defendant’s Motion for Appropriate Relief is hereby remanded to the Superior Court, Robeson County, for determination as to whether Defendant is mentally retarded as defined by N.C.G.S. § 15A-2005. Defendant’s request for appointment of post-conviction counsel, through the Office of Indigent Defense Services, to assist appellate counsel is likewise remanded for determination by the Superior Court.
It is further ordered that a hearing be held within 120 days of this order on the aforesaid motion and that the resulting order containing the findings of fact and conclusions of law of the trial court determining the motion be transmitted to this Court so that it may proceed with Defendant’s appeal. Time periods for perfecting or proceeding with the appeal are tolled pending receipt of the order of disposition of the motion in the trial division.
Defendant’s request that his death sentence be vacated is denied.
By order of the Court in Conference, this 12th day of March, 2002.
Butterfield, J. For the Court